*208
On Application for Rehearing

HOOPER, Chief Justice.
On August 25, 2000, we affirmed the summary judgment of the trial court, without an opinion. We affirmed on grounds different from the grounds relied on by the trial judge. See Ex parte Ryals, 773 So.2d 1011 (Ala.2000) (citing Ex parte Wiginton, 743 So.2d 1071 (Ala.1999), and Smith v. Equifax Servs., Inc., 537 So.2d 463 (Ala.1988)).
APPLICATION OVERRULED.
MADDOX, HOUSTON, LYONS, BROWN, JOHNSTONE, and ENGLAND, JJ., concur.
SEE, J., recuses himself.